DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dental supply element in claim  12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure described in the Specification is at [0037] [0019]: “The dental prosthesis supply element can be an abutment, for example.” Since Applicant describes the supply element as an abutment as an example of other unnamed components, the equivalents of the abutment are fairly broad, including any reasonable component that might be secured within a tooth prosthesis by screwing. These include implants, abutments, orthodontics, and crowns.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matouk (US 2018/0140393) in view of Morgan (US 2008/0206711).
As to claim 1, Matouk teaches a dental prosthesis molding block (implant blank 12) for producing a dental prosthesis part (single-piece dental implant 10). 
Matouk does not teach: an inner material which is at least partially surrounded by an outer material. Rather, Matouk [0046] teaches a “two material design (in this design the bone anchored component 20 is in one material, such as a titanium alloy, and the abutment blank 30 is fused to it but is in another material, such as zirconium) as long as no microgap or discernible interface is created.” Although the figures indicate sections 37, 38, and 39 extend within the volume of blank 30, there is no clear teaching that any portion of component 20 is at least partially surrounded by the blank 30.
However, in the field of two-material millable blanks for tooth prosthetics, it was known at the time the invention was effectively filed to provide for one component to be at least partially embedded within another. See Morgan which teaches a similar configuration to Applicant’s invention and Matouk. Morgan teaches in Fig 3 component 11B is embedded within block 12. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for an embedding of the component 20 into the block 30 in view of the teachings of Morgan. While Matouk teaches the component 20 is “fused” to the block 30, Morgan’s embedding of one component inside of the other would have created a stronger joint because of the increased surface area between the components. 
Matouk in view of Morgan further teaches: the hardness of which differs from the hardness of the inner material (Matouk [0046] teaches one embodiment in which the component 20 is titanium and the block 30 is zirconium. Morgan teaches the embedded component 11B is titanium [0014] while the block 12 is zirconia [0014]), wherein the inner material forms a part of a first surface of the dental prosthesis molding block (the component 20 of Matouk forms a bottom surface of the implant blank 12) wherein the dental prosthesis molding block includes an internal screw thread (Matouk [0048] teaches “internally threaded screw channels 33a-33c,” see Fig 2A), which extends into the inner material (as shown in Fig 2A, the channels extend into the portion of the blank 12 obviated by Morgan to be the embedded portion of component 20) from a second surface opposite to the first surface (Matouk Fig 2A illustrates channel 33c extends into the blank 12 from the top, which is opposite the bottom.).
As to claim 3, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 1, wherein the inner material has a lower hardness than the outer material (titanium has a lower hardness than zirconia).
As to claim 4, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 3, wherein the inner material is a metal (titanium) and the outer material is a ceramic (zirconia).
As to claim 5, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 3, wherein the inner material and the outer material are metals (Morgan [0014] contemplates an embedded portion 11B and a block 12 which are both titanium).
As to claim 6, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 1, wherein the inner material has a greater hardness than the outer material (Morgan [0014] contemplates an embedded portion 11B being zirconia and a block 12 being titanium).
As to claim 7, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 6, wherein the inner material is a ceramic (zirconia).
As to claim 8, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 1, further comprising an opening having the internal screw thread (Matouk illustrates the opening of channel 33c in Fig 2A), which extends from the second surface (Matouk’s top surface as shown in Fig 2A) through the outer material into the inner material (as illustrated in Fig 2A).
As to claim 9, Matouk in view of Morgan teaches a method for producing a dental prosthesis part comprising the steps of: providing a dental prosthesis molding block according to claim 1 (the molding block of claim 1 is obviated by Matouk in view of Morgan), and producing the dental prosthesis part by removing material from the dental prosthesis molding block using a CAD/CAM process (Matouk [0034]: “The blank implant is held, without affecting the surface microtexture, to allow a computer-aided manufacturing (CAM) machine to customize the dental abutment component 35 from the millable block 30, as well as a part of the anchorage component 20.”), whereby a pin having a self-tapping external screw thread is created (Matouk [0034] teaches customizing “part of the anchorage component” with a CAM machine. The surface of the anchorage component has “conventional thread designs 22”); wherein the pin is formed from a portion of the inner material (the bone-anchorage component is considered to be the inner material as it is obviated to be at least partially embedded in block 30 to more strongly secure the component 20 to block 30.).
As to claim 11, Matouk in view of Morgan teaches the method according to claim 9, wherein the pin (bone-anchorage component 20) is first formed in a first region of the dental prosthesis molding block by completely removing the outer material (block 30) and partially removing the inner material (portions 37, 38, and 39 have varying states of removal of block material 30), and then the outer material (block 30) is partially removed in a second region of the dental prosthesis molding block (the milled abutment 35 is formed), so that there is no surface of the dental prosthesis molding block in the second region on which the inner material is exposed (any surface in which the material of bone-anchorage component 20 is exposed will be considered to be part of the first region, and not the second region).
As to claim 12, Matouk in view of Morgan teaches the method according to claim 9, wherein the dental prosthesis molding block (implant block 12) includes an opening having the internal screw thread (threaded channel 33c), which extends from the second surface (interpreted to be the top surface) through the outer material (block 30) into the inner material (as discussed in the rejection of claim 1 and illustrated in Matouk Fig 2A) and the dental prosthesis part (single-piece dental implant 10) is produced in such a way that a dental prosthesis supply element (interpreted here to be a crown) is screwable into the internal screw thread of the dental prosthesis part (Matouk [0051]: “Any of the internally threaded screw channels 33a-33c can potentially be used for screw retention of the dental restoration if a screwed-in restoration is desirable (versus a cemented restoration)”).
As to claim 16, Matouk in view of Morgan teaches a dental CAD/CAM system, that said system is configured to carry out the method according to claim 9 (Matouk [0001] teaches a CAD/CAM system which is useful for machining a two-component dental block (obviated in view of Morgan to have one component partially embedded inside another) having a pin with an external screw thread (component 22 having threads 22) and a threaded channel (33c)).
As to claim 17, Matouk in view of Morgan teaches the dental prosthesis molding block according to claim 8, but does not teach the opening has a first region in the outer material which has smooth inner walls and that a second region of the opening in the inner material is provided with the internal screw thread. 
Rather, Matouk teaches the channel 33c is threaded, which is fairly interpreted as the entire channel being threaded. However, a threaded channel is typically accomplished by tapping, which can be a time consuming process performed with fragile tools. As only abutment 35 remains after the milling operation, the entire length of channel 33c is not required to be tapped. By not tapping the entire length of channel 33c, an artisan having ordinary skill in the machining arts would have expected to save time and effort, as well as reduce the breakage of tools. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have kept at least a portion of the channel 33c as unthreaded while providing the necessary portions threaded. 
This articulated reasoning supports the common sense finding that it is cheaper and faster to do less of the same work. In this case, it would have been cheaper and easier to provide for a threaded surface on only a portion of the channel 33c rather than tapping the entire channel.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matouk in view of Morgan as applied to claim 9 above, and further in view of Mörmann (US 2007/0128580).
As to claim 13, Matouk in view of Morgan teaches the method according to claim 9, but does not teach the dental prosthesis part is produced on the basis of data from a patient acquired by an intraoral camera. Rather, Matouk teaches the CAD data is derived from a patient [Abstract]: “In Process A, the planned abutment shape is designed by a computer-aided design (CAD) software based on a computerized tomographic scan and other patient data” but not specifically from an intraoral camera. However, in the field of dental patient data gathering, it was known at the time the invention was effectively filed to gather data with an intraoral camera. See Mörmann [0007] which teaches the Cerec CAD/CAM system having a Cerec-3D mouth camera useful for gathering 3D data of a patient’s mouth. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used an intraoral camera as taught by Mörmann as the patient gathering technique of Matouk. See MPEP § 2143 I (D) which discusses the prima facie obviousness of applying a known technique (intraoral cameras) to a known method (3d patient data gathering of Matouk) ready for improvement to yield predictable results. In this case, the predictable result is the sufficient gathering of patient data to form a dental prosthesis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        26 September 2022